United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                    July 30, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 06-60534
                          Summary Calendar


MOHAD RAZA RAZAQ,

                                    Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A26 091 294
                        --------------------

Before KING, DAVIS and CLEMENT, Circuit Judges.

PER CURIAM:*

     Mohad Raza Razaq, a native and citizen of Afghanistan,

petitions this court for review of the decision of the Board of

Immigration Appeals (BIA) finding him statutorily ineligible for

the withholding of removal under both the Immigration and

Nationality Act (INA) and the Convention Against Torture (CAT)

based on his prior conviction for a particularly serious crime.

Razaq argues that the BIA applied an incorrect legal standard in

determining that he had not rebutted the presumption that his

prior conviction was for a particularly serious crime.       See

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 06-60534
                                  -2-

In re Y-L-, 23 I. & N. Dec. 270, 276-77 (BIA 2002).    We review

this contention de novo.     See Soriano v. Gonzales, 484 F.3d 318,

320 (5th Cir. 2007).   However, to the extent that Razaq is

challenging the merits of the determination that his crime was

particularly serious, we lack jurisdiction over his claims.

See 8 U.S.C. §§ 1231(b)(3)(B), 1252(a)(2)(B)(ii); Unukhaulu v.

Gonzales, 416 F.3d 931, 933 (9th Cir. 2005).

     Under the INA, an alien is statutorily ineligible for the

withholding of removal after “having been convicted by a final

judgment of a particularly serious crime.”    § 1231(b)(3)(B).

Because the withholding of removal under the CAT also shall be

denied if the alien falls within § 1231(b)(3)(B), a respondent

who has been convicted of a particularly serious crime is

likewise ineligible for withholding of removal under the CAT.

8 C.F.R. § 1208.16(d)(2).    An alien may rebut the presumption

that his conviction was for a particularly serious crime by

satisfying six criteria set forth in Y-L-, 23 I. & N. Dec. at

276-77.   One of those criteria is “merely peripheral involvement

by the alien in the criminal activity, transaction, or

conspiracy.”   Id. at 277.

     Razaq argues that under Y-L-, the peripheral-involvement

criterion “looks to the alien’s own ‘involvement’ in any drug

‘conspiracy,’ separate and apart from the person’s involvement in

a particular ‘activity’ or ‘transaction.’”    He argues that the

BIA thus erred when it rejected his claim based solely on the
                           No. 06-60534
                                -3-

conclusion that his involvement in the criminal activity or

transaction was not peripheral.   Razaq’s argument is untenable,

however, because Razaq was convicted as a seller, not as a member

of a conspiracy.   His suggested interpretation of Y-L- is not

rational, and his reliance on Lavira v. Attorney General, 478

F.3d 158 (3d Cir. 2007), is unavailing.   Accordingly, his

petition is DENIED.